IN THE SUPREME COURT OF MISSISSIPPI

                               NO. 2013-DR-02147-SCT

CHARLES RAY CRAWFORD a/k/a CRAWFORD,
CHUCK

v.

STATE OF MISSISSIPPI


DATE OF JUDGMENT:                         03/12/1998
TRIAL JUDGE:                              HON. R. KENNETH COLEMAN
TRIAL COURT ATTORNEYS:                    JAMES PANNELL
                                          DAVID O. BELL
COURT FROM WHICH APPEALED:                TIPPAH COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                   MISSISSIPPI OFFICE OF CAPITAL POST-
                                          CONVICTION COUNSEL
                                          BY: LOUWLYNN VANZETTA WILLIAMS
                                              ALEXANDER D. KASSOFF
                                          CHARLES RAY CRAWFORD (PRO SE)
ATTORNEY FOR APPELLEE:                    OFFICE OF THE ATTORNEY GENERAL
                                          BY: MARVIN L. WHITE, JR.
DISTRICT ATTORNEY:                        BENJAMIN F. CREEKMORE
NATURE OF THE CASE:                       CRIMINAL - DEATH PENALTY - POST-
                                          CONVICTION
DISPOSITION:                              POST-CONVICTION RELIEF DENIED -
                                          08/04/2016
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       EN BANC.

       WALLER, CHIEF JUSTICE, FOR THE COURT:

¶1.    This matter comes before the Court on Charles Ray Crawford’s Application for Leave

to File Successive Petition for Post-Conviction Relief attacking his conviction for capital

murder and death sentence. Also before the Court are the Response filed by the State of
Mississippi and Crawford’s pro se Application for Leave to File Successive Petition for Post-

Conviction Relief. After review, we deny both Crawford’s application for leave to proceed

and his pro se application for leave.

                        FACTS AND PROCEDURAL HISTORY

¶2.    Crawford’s main issue in this successive petition for post-conviction relief focuses on

Crawford’s first post-conviction relief (PCR) counsel’s failure to obtain expert assistance and

subject Crawford to further mental evaluations.

¶3.    Charles Crawford was out on bond and awaiting trial on charges based on events

alleged to have occurred in January 1991. These charges were unrelated to the instant capital-

murder charge. Crawford had filed a notice of intent to plead an insanity defense for both

charges. In December 1992, Crawford was subjected to a psychiatric examination at the

Mississippi State Hospital by Dr. Criss Lott, a clinical psychologist, and Dr. Reb McMichael,

a psychiatrist and director of the Forensic Sciences Unit. Both doctors concluded that

Crawford had no memory deficits, that he was in fact malingering (i.e., faking) his memory

deficits, that he could distinguish right from wrong, and that he was competent to stand trial.

¶4.    In January 1993, four days before his trial for the unrelated charges of aggravated

assault and rape was set to begin, Crawford broke into the home of Kristy Ray, kidnapped

her, left a ransom note, and took her to a secluded barn in the woods. Crawford then raped

and killed her. After the police arrested Crawford, he admitted to murdering Kristy, and he

escorted law enforcement to the location of Kristy’s body. The next day, Crawford gave a

more detailed account of the kidnapping and murder to the FBI. Crawford stated he was



                                              2
worried about his upcoming rape and aggravated-assault trial, and he had wanted to be alone.

So he went out to the barn known as Hopper Barn, armed with a shotgun, knife, and revolver.

He had been stockpiling food and drink for nearly a month.

¶5.    He claimed to have had two blackouts, one immediately before abducting Kristy, and

one before her death. Crawford described everything he claims he could remember and that

after he awoke from the second blackout, Kristy was dead at his feet. Crawford said he must

have killed Kristy, but he could not remember doing so. He told the investigators that he

sometimes had blackouts and could not control himself.

¶6.    At least five experts had evaluated Crawford before trial. Crawford presented the

insanity defense through the testimony of several family members and Dr. Stanley Russell,

a psychiatrist with the Mississippi Department of Corrections. Crawford v. State, 716 So. 2d
1028, 1036 (Miss. 1998) (Crawford I), superseded by rule on other grounds as stated in

Miss. Transp. Comm’n v. McLemore, 863 So. 2d 31, 39 (Miss. 2003). Dr. Russell had

treated Crawford while at Parchman. Id. For a period of ten months before trial, Dr. Russell

had seen Crawford three times a week. Dr. Russell testified that, in his opinion, at the time

the subject crime was committed, Crawford was insane under M’Naghten1:

       Crawford suffered from depression and periods of time lapse about which he
       has no memory. Russel[l] diagnosed Crawford as a psychogenic amnesiac.
       Russel[l] referred to the prior medical history of Crawford, including
       medication prescribed by a psychiatrist when Crawford was ten, his
       hospitalization in East Mississippi State Hospital in 1989, his hospitalization
       at a psychiatric facility in Memphis in 1991 and two forensic evaluations at
       Whitfield. Crawford had been diagnosed with bipolar disorder (manic
       depressive illness) in 1989, and he had been prescribed lithium, which seemed

       1
           See M’Naghten’s Case, 8 Eng. Rep. 718, 10 Cl. & Fin. 200 (1843).

                                             3
       to calm the moods of manic people. Russel[l] also testified regarding
       Crawford’s anger and resentment as a child and his antisocial behavior as a
       teenager. Russel[l] ultimately testified that in his opinion Crawford satisfied
       “the M’Naghten test for not being criminally responsible for his actions as a
       result of mental disorder that affected his reasoning to the point that he was not
       aware of the nature and consequence of his behavior.”

Id. at 1036.

¶7.    Dr. Russell stated that he had consulted at least two other experts who agreed with his

conclusions that Crawford had suffered from psychogenic amnesia. These experts included

Dr. Don Guild with the Forensic Unit at the State Hospital, and Dr. Daphne Simion, Director

of the Dissociative Disorders Program at Queens Hospital in New York, New York. Two

expert witnesses also testified for the defense at the sentencing phase–Dr. Russell again and

Dr. Mark Webb, a psychiatrist in private practice hired by Crawford’s family. Id. at 1052.

Dr. Webb had testified about Crawford’s history of head injuries at the sentencing phase. Dr.

Webb testified that he believed Crawford suffered from bipolar disorder and lacked criminal

responsibility at the time of the trial. Crawford v. Epps, 2012 WL 3777024 (N.D. Miss. Aug.

29, 2012). Dr. Lemly Hutt, also hired by Crawford’s family, had evaluated Crawford. But the

defense did not call him as a witness.2

¶8.    Rebuttal testimony was presented by Drs. Lott and McMichael. These experts

indicated that Crawford suffered from no major mental illness and they found that Crawford



       2
        Defense counsel also called the following witnesses to testify in mitigation: Marion
Ray Crawford, father; Dewey Crawford, grandfather; Chlois Crawford, grandmother;
Johnny Rush Smith, mother; John Lee Montgomery, grandfather; Martha Montgomery,
grandmother; Martha Crawford, stepmother; Clint Crawford, half-brother; and Rebecca
Crawford, sister. Crawford v. Epps, 2008 WL 4419347, **48-50 (N.D. Miss. Sept. 25,
2008), vacated in part by Crawford v. Epps, 353 Fed. App’x 977 (5th Cir. 2009).

                                               4
had malingered his memory problems. By the time of the capital murder trial, Drs. Lott and

McMichael had evaluated Crawford on four separate occasions related to the rape, assault,

and capital-murder charges.

¶9.    A jury in the Circuit Court of Tippah County convicted Crawford for capital murder

(a killing during the commission of a kidnapping), rape, sexual battery, and burglary.

Crawford I, 716 So. 2d at 1028. The jury sentenced him to death for the capital-murder

conviction, and this Court affirmed his convictions and sentences on direct appeal. Id.

Crawford’s motion for rehearing was denied. The United States Supreme Court denied

Crawford’s petition for certiorari. Crawford v. Mississippi, 525 U.S. 1021, 119 S. Ct. 550,

142 L. Ed. 2d 458 (1999). Subsequently, Crawford’s motion for rehearing was denied.

Crawford v. Mississippi, 525 U.S. 1172, 119 S. Ct. 1100, 143 L. Ed. 2d 99 (1999).

¶10.   Crawford filed his pro se petition for post-conviction relief in this Court. This Court

remanded the post-conviction proceedings to the Tippah County Circuit Court for

appointment of Crawford’s counsel. The circuit court then appointed Thomas C. Levidiotis.

Levidiotis filed a petition for post-conviction relief. In order to conduct a thorough

investigation into Crawford’s claims, Levidiotis also requested that the trial court grant him

funding for expert assistance related to mitigation specialist Dr. Gary Mooers to provide,

among many services, suggested testing in medical fields based on the mitigation

investigation. The circuit court denied his request.

¶11.   After this denial, Levidiotis filed a petition for interlocutory appeal with this Court to

appeal the circuit court’s order denying his request for funding for expert assistance. A panel



                                               5
of this Court denied his petition on August 1, 2002, finding that Crawford had failed to show

that the appointment of a mitigation investigator was necessary.

¶12.   After filing the petition on Crawford’s behalf, Levidiotis ultimately withdrew from

representation after a dispute as to compensation. The circuit court then appointed the

Mississippi Office of Capital Post-Conviction Counsel (“MOCPCC”) to review the case and

file a supplement. William Clayton, a staff attorney in that office, worked on Crawford’s

petition. At the same time as his petition for post-conviction relief, Crawford filed an

application for leave to file a motion to vacate the judgment and death sentence.

¶13.   This Court denied both the petition for post-conviction relief filed by Levidiotis and

the supplement filed by the MOCPCC. Crawford v. State, 867 So. 2d 196 (Miss. 2003)

(Crawford II). Crawford then exhausted potential federal habeas remedies, and the United

States Supreme Court denied certiorari. See Crawford v. Epps, 531 Fed. App’x 551 (5th Cir.

2013), cert. denied, 134 S. Ct. 1281, 188 L. Ed. 2d 313 (2014). Now, twelve years after his

first petition for post-conviction relief was denied by this Court, and in response to the

State’s motion to set an execution, Crawford seeks leave to file a successive petition for post-

conviction relief in the circuit court.

¶14.   Crawford, through the MOCPCC, raises the following issues: (1) whether Crawford

received ineffective assistance of first post-conviction-relief counsel for failing to conduct

an adequate investigation into Crawford’s claims, (2) whether trial counsel was ineffective

in presenting evidence related to Crawford’s mental state, so that the jury did not hear about

Crawford’s untreated epilepsy and brain trauma, (3) whether Crawford’s right to counsel was



                                               6
violated in 1993 when his then-attorney assisted law enforcement, agreed to a mental

evaluation, and then withdrew from the case, (4) whether Crawford received ineffective

assistance of counsel due to trial counsel’s failure to suppress evidence used against him in

the penalty phase, and (5) whether newly discovered evidence shows that law enforcement

ignored Crawford’s assertion of his Fifth-Amendment right to counsel.3

¶15.    Additionally, in Crawford’s pro se application for leave, he raises the following

issues: (1) whether trial counsel provided constitutionally ineffective assistance by choosing

an insanity defense without investigating the possibility that the State had relied on falsified

evidence, and (2) whether Crawford was deprived of a fair trial because the State had relied

on falsified evidence.

                                STANDARD OF REVIEW

¶16.    In considering a successive motion seeking post-conviction collateral relief, this Court

will:

        deny relief unless the claims are not procedurally barred and they make a
        substantial showing of the denial of a state or federal right. Miss. Code Ann.
        § 99–39–27 (Supp. 2011). Absent an applicable exception, a successive motion
        for post-conviction relief is procedurally barred. Miss. Code Ann. §
        99–39–[27(9)] (Supp. 2011); Rowland v. State, 42 So. 3d 503, 507 (Miss.
        2010).




        3
         At the time Crawford filed this motion for leave to file this successive petition for
post-conviction relief, Crawford’s appeal of his prior conviction for rape was still pending
in this Court. He argued that vacating this conviction would entitle him to a new sentencing
hearing. However, we affirmed his conviction of rape and sentence. Crawford v. State, 192
So. 3d 905 (Miss. 2015), cert. denied (U.S. June 27, 2016) (No. 15-9425). Thus, this issue
will not be addressed.

                                               7
Havard v. State, 86 So. 3d 896, 899 (Miss. 2012) (quoting Knox v. State, 75 So. 3d 1030,

1036 (Miss. 2011)). If the claims are not procedurally barred,

       The standard of review for capital convictions and sentences is “one of
       ‘heightened scrutiny’ under which all bona fide doubts are resolved in favor
       of the accused.” Flowers v. State, 773 So. 2d 309, 317 (Miss. 2000) (citations
       omitted). “This Court recognizes that ‘what may be harmless error in a case
       with less at stake becomes reversible error when the penalty is death.’” Id.

Chamberlin v. State, 55 So. 3d 1046, 1049–1050 (Miss. 2010).

¶17.   Under the post-conviction-relief statute, we are authorized to review the merits. We

are allowed to “grant or deny any or all relief requested in the attached motion” if “sufficient

facts exist from the face of the application . . . .” Miss. Code Ann. § 99-39-27(7)(a) (Rev.

2015); Hymes v. State, 703 So. 2d 258, 260 (Miss. 1997). Alternatively, we may allow the

filing of the motion in the trial court. Miss. Code Ann. § 99-39-27(7)(b); Hymes, 703 So. 2d
258, 260 (Miss. 1997); Jackson v. State, 732 So. 2d at 189-90.

¶18.   Crawford’s “claim that he was denied the effective assistance of post-conviction

counsel during his original PCR proceedings must be addressed first.” Grayson v. State, 118
So. 3d 118, 125 (Miss. 2013). This Court has recognized that a petitioner under sentence of

death possesses the right to effective representation in post-conviction proceedings. Grayson,
118 So. 3d at 126 (citing Jackson v. State, 732 So. 2d 187, 191 (Miss. 1999); Chamberlain,
55 So. 3d at 1049). PCR counsel’s deficient performance cannot preclude the petitioner’s

opportunity to file meritorious claims for relief. Grayson, 118 So. 3d at 128. If this right was

violated, then Crawford’s “first PCR motion was a sham, and he was denied an opportunity

to present a meritorious PCR motion.” Grayson, 118 So. 3d at 126.



                                               8
       The test for ineffective assistance of counsel is well-settled. “The benchmark
       for judging any claim of ineffectiveness must be whether counsel’s conduct so
       undermined the proper functioning of the adversarial process that the trial
       cannot be relied on as having produced a just result.” Strickland v.
       Washington, 466 U.S. 668, 686, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). In
       order to prevail on an ineffective-assistance-of-counsel claim, a defendant
       must first prove that his counsel was deficient, which requires showing that
       “counsel made errors so serious that [he or she was] not functioning as the
       ‘counsel’ guaranteed the defendant by the Sixth Amendment.” Id. at 687, 466
U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674. Secondly, a defendant must prove
       that the “deficient performance prejudiced the defense,” which requires
       showing that “counsel’s errors were so serious as to deprive the defendant of
       a fair trial, a trial whose result is reliable.” Id. Absent both showings, a
       defendant may not prevail on his claim that his counsel was ineffective. Id.

       This Court must “ ‘strongly presume that counsel’s conduct falls within a wide
       range of reasonable professional assistance, and the challenged act or omission
       might be considered sound trial strategy. In other words, defense counsel is
       presumed competent.’ ” Liddell v. State, 7 So. 3d 217, 219–20 (Miss. 2009).
       And even where professional error is proven, this Court must determine if
       there is a “reasonable probability that, but for counsel’s unprofessional errors,
       the result of the proceedings would have been different. A reasonable
       probability is a probability sufficient to undermine confidence in the outcome.”
       Mohr v. State, 584 So. 2d 426, 430 (Miss.1991).

Grayson, 118 So. 3d at 126 (quoting Chamberlin, 55 So. 3d at 1050).

                                        ANALYSIS

       I.     Whether Crawford received ineffective assistance of first post-
              conviction counsel for failing to conduct an adequate investigation
              into Crawford’s claims.

¶19.   Crawford argues he has presented sufficient information to conclude that his first

post-conviction counsel (“first PCR”) provided objectively unreasonable representation.

Crawford cites Grayson v. State, in which this Court recognized the right to effective post-

conviction counsel in death-penalty cases and detailed the errors which constituted counsel’s

deficient performance:


                                              9
       Ryan described how the MOCPCC [Mississippi Office of Capital Post-
       Conviction Counsel] was understaffed, underfunded and overworked . . . . He
       stated that minimal, if any, investigation, research, and evaluation were
       conducted prior to filing the PCR petitions. Ryan stated that, as of January
       2003—about one month before Grayson’s PCR petition was due—he was the
       only attorney employed by the MOCPCC and had done nothing in Grayson’s
       case.

       ...

       These affidavits reveal that minimal investigation into Grayson’s PCR claims
       was conducted a few days before the PCR motion was due. The only
       investigation conducted prior to filing the petition were a few phone calls to
       jurors who would not discuss the case, one request for records—which were
       not received—and brief interviews with and affidavits from four of Grayson’s
       family members. The MOCPCC did not conduct any independent discovery
       or investigation and did not seek expert assistance. Counsel for Grayson did
       not obtain the files from the prosecutor, from law enforcement, or from the
       State’s experts, even though counsel was entitled to these files pursuant to
       Rule 22(c)(4)(ii) of the Mississippi Rules of Appellate Procedure. Trial
       counsel was never interviewed. Even though the Court allowed sixty additional
       days to file a supplemental PCR, no additional investigation was conducted.
       This Court found the issues raised in the PCR pleadings were “virtually
       identical” to those asserted on direct appeal. This Court noted the lack of
       evidentiary support for many of the claims.

Id. at 127–28 (internal citations omitted).

¶20.   Crawford argues that he never had an opportunity to present a meaningful post-

conviction petition to this Court. He alleges his first PCR counsel filed incomplete pleadings,

did not obtain any expert assistance, and failed to conduct an investigation into the capital

crime and Crawford’s background and family. Crawford argues that, despite first PCR

counsel recognizing the need for mental-health experts, medical and psychosocial records,

and interviews with family members and other witnesses, first PCR counsel did not have

Crawford evaluated by any mental-health experts, did not obtain all of Crawford’s records,



                                              10
and interviewed only Crawford, his father, and trial counsel. But Crawford’s main claim here

is that his first PCR counsel failed to investigate new psychological-evaluation evidence,

evidence that his first PCR counsel knew his trial counsel had not investigated.

¶21.   Levidiotis was appointed by the circuit court to represent Crawford in the preparation

of his first petition for post-conviction relief. Crawford has provided an affidavit from

Levidiotis, explaining that he lacked adequate time and funds to investigate Crawford’s

claims and prepare his petition. Levidiotis states that he “was unable to conduct any

mitigation investigation for Mr. Crawford’s post-conviction petition.” His primary grievance

is not having the assistance of Dr. Gary Mooers to assist in the investigation of Crawford’s

psychiatric problems. Levidiotis states that:

       I knew that I would need to identify additional mental health experts to
       evaluate Mr. Crawford, and intended to rely on Gary Mooers to make this
       determination. I also needed to develop a comprehensive psychosocial history
       of Mr. Crawford, and intended to have Gary Mooers do the work necessary to
       develop that history. The particular issue I believe was key to developing a
       mitigation case was uncovering Mr. Crawford’s true psychiatric problems and
       his reasons for suppressing memories. However, because the circuit court
       denied my request for expert funds, I was unable to retain Dr. Mooers and
       additional mental health experts to conduct a complete evaluation of Mr.
       Crawford.

(Emphasis added.)

¶22.   Levidiotis, on interlocutory appeal, requesting funds for expert assistance, had

described the extensive investigation needed to determine if there was evidence that should

have been submitted to the jury by Crawford’s trial counsel. He specifically stated that

Crawford’s trial counsel had made small attempts to find documents related to Crawford’s

psychosocial history and organic brain damage. As a result, he stated, Dr. Webb and Dr.

                                                11
Russell did not have the records or time to evaluate Crawford’s mental status fully. He

argued this case required a full investigation into documents that should have been presented

by way of mitigation evidence at the sentencing phase of Crawford’s death-penalty case.

¶23.   After Levidiotis withdrew, the MOCPCC was appointed to represent Crawford.

Clayton, a staff attorney in that office, worked on Crawford’s petition. In his affidavit,

Clayton stated that:

       [d]ue to severe staffing and resource shortages, the office was drowning in
       work when I started to work there . . . . I had to manage an excessive caseload
       with very limited resources and virtually no professional litigation support,
       including the use of experts . . . . Our office needed to do an investigation and
       supplement the PCR to ensure that all of Mr. Crawford’s post-conviction
       claims were developed and properly plead[ed]. Although the MOCPCC had
       Mr. Crawford’s case for several months prior to my arrival, it did not appear
       that any significant work had been done on the case by the time I started work
       on it . . . a crushing caseload, staff turnover, time limitations, and inadequate
       investigative and expert resources prevented me from conducting an adequate
       investigation and filing a complete supplement to Mr. Crawford’s PCR. I
       recall that I made one trip to Mr. Crawford’s home town to meet with his
       father, and I also met with Mr. Crawford on about two occasions . . . to the
       best of my knowledge, the MOCPCC did not attempt to obtain Rule 22
       discovery . . . the MOCPCC did not conduct any juror interviews. I spoke to
       Mr. Crawford’s father on a few occasions, and our office may have
       interviewed one other family member.

¶24.   Based on these affidavits, Crawford argues that no meaningful difference exists

between the performance of Grayson’s counsel and that of Crawford’s first PCR counsel.

Crawford also argues that Crawford II, our opinion denying Crawford’s initial post-

conviction petition, identifies the deficient performance first PCR counsel provided.4 One

       4
        Crawford II, 867 So. 2d at 208–10 (Crawford “has failed to include an affidavit
from any expert which states what exculpatory testimony they would have provided were
Crawford able to afford it”; “he cites no authority for the proposition that any of his
counsel’s efforts in these regards have fallen below any kind of standard”; “Crawford makes

                                              12
passage from that opinion states that Crawford’s first PCR counsel “failed to even allege any

information outside of the knowledge of counsel, much less provide the necessary affidavits

of such. With such a glaring lack of evidence by which to determine if Crawford was

prejudiced, there is no need to even examine the reasonableness of [trial] counsels’

investigation.” Crawford II, 867 So. 2d at 218.

¶25.   An ineffectiveness challenge based on Crawford’s first PCR counsel’s failure to

investigate must focus on whether counsel’s decision to forego certain investigation was

reasonable. Doss v. State, 19 So. 3d 690, 695 (Miss. 2009) (quoting Strickland v.

Washington, 466 U.S. 668, 690–91, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984)). Crawford

argues that where, as here and in Grayson, first PCR counsel failed to investigate information

which counsel knows is necessary adequately to present the petitioner’s claims, the

investigation cannot be deemed reasonable.

¶26.   But the very issue of expert assistance already was asked and answered in prior

proceedings. Before Levidiotis withdrew as Crawford’s first PCR counsel, he had asked the

trial court for expert funding. The trial court denied his request. Levidiotis then filed a

petition for interlocutory appeal with this Court. A three-justice panel of this

Court–consisting of Presiding Justice McRae, Justice Easley, and Justice Graves–entered an


a general assertion that ‘counsel failed to ensure that a proper investigation take place.’
However, he states nothing more and does not allege what counsel did or failed to do in
investigating”; “This would have put Crawford and counsel for this petition on notice as to
the levels of Dilantin that Crawford may have been on, yet there is no affidavit provided in
the petition as to the effects of such a dosage on Crawford”; “Thus, it is now Crawford’s
burden to show facts which would have changed since the original determination or to
provide an affidavit by a doctor who would have testified as to his incompetency . . . .
However, he has not done so.”).

                                             13
order denying his petition and found that Crawford had failed to show that the appointment

of a mitigation investigator (Dr. Mooers) was necessary.

¶27.   This Court later denied Crawford’s first petition for post-conviction relief. Crawford

II, 867 So. 2d at 219. By denying this petition, we implicitly denied all his prayers for relief,

one of which requested that we grant “him all the resources necessary to the proper

presentation of his case.” Thus, any issue related to Levidiotis’s investigation of mitigation

evidence is barred by res judicata.

¶28.   Additionally, the investigation conducted here is distinguishable from the

investigation in Grayson. Crawford had private attorneys and the MOCPCC. In Grayson,

PCR counsel had not started until one month before the petition was due. Grayson, 118 So.
3d at 127. Unlike in Grayson, Levidiotis stated in a letter dated March 21, 2000 (ten months

before the filing), that “I am making good progress studying the file, have found several

potential grounds for post-conviction relief and anticipate filing timely materials in this

matter.” Levidiotis also billed at least 211 hours in Crawford’s case.

¶29.   Levidiotis’s admissions in his affidavit that (1) he did not have time to prepare and

investigate and (2) his work was incomplete are unavailing. The trial court appointed

Levidiotis in January 2000. In January 2001, Levidiotis filed a petition, which was 125 pages

long and raised about thirty issues and subissues. The MOCPCC was appointed to file a

supplemental petition in May 2002. The supplement was filed in March 2003, containing

more than twenty pages and raising four new issues. Levidiotis filed numerous motions

during that time frame, including various petitions for interlocutory appeal, motions to



                                               14
sanction the Attorney General, and a motion to have Judy T. Martin removed from the case.

All of this negates Levidiotis’s assertion that he did not have time to conduct a reasonable

investigation.

¶30.   An ineffectiveness challenge based on counsel’s failure to investigate must focus on

whether counsel’s decision to forego certain investigation was reasonable. Doss, 19 So. 3d

at 695. But, as just shown, this Court denied Crawford’s first PCR counsel’s request for

expert funds to conduct further investigation. For these reasons, we find that the performance

of Crawford’s first PCR counsel was not deficient, and we deny Crawford’s successive

petition for post-conviction relief.

       II.       Whether trial counsel was ineffective in presenting evidence related
                 to Crawford’s mental state, so that the jury did not hear about
                 Crawford’s untreated epilepsy and brain trauma.

¶31.   We now examine Crawford’s remaining claims. First, we address the claim that trial

counsel failed to procure additional neuropsychological testing, as that claim is tied most

directly to Crawford’s current claim that his first PCR counsel failed to conduct an adequate

investigation into the same mental-health issues. Then we will examine Crawford’s other

three claims, that Crawford argues either were not previously presented or adequately

investigated due to his first PCR counsel’s deficient representation.

¶32.   Crawford must show that his trial counsel’s performance was deficient and that the

deficiency prejudiced the defense of his case. Strickland, 466 U.S. at 686, 104 S. Ct. at

2064, 80 L. Ed. 2d 674. Only then can he succeed on his claim that his first PCR counsel’s

alleged deficient performance resulted in prejudice.



                                              15
¶33.   Crawford claims his trial counsel provided constitutionally ineffective representation

by basing Crawford’s entire defense in the guilt and sentencing phases of his capital-murder

trial on Crawford’s psychological health, while simultaneously failing to procure

psychological testing that an expert had told counsel before trial was necessary to provide

an adequate assessment of Crawford’s psychological health. But Crawford’s claim that trial

counsel failed to obtain a complete psychological evaluation is procedurally barred, as it was

raised or was capable of being raised in prior proceedings. This Court has noted:

       Post-conviction relief is not granted upon facts and issues which could or
       should have been litigated at trial and on appeal. “The doctrine of res judicata
       shall apply to all issues, both factual and legal, decided at trial and on direct
       appeal.” Miss. Code Ann. § 99-39-21(3) (Supp. 1994). We must caution that
       other issues which were either presented through direct appeal or could have
       been presented on direct appeal or at trial are procedurally barred and cannot
       be relitigated under the guise of poor representation by counsel.

Foster v. State, 687 So. 2d 1124, 1129 (Miss. 1996).

¶34.   In Crawford’s first petition for post-conviction relief, Crawford alleged that his trial

counsel had failed in securing adequate funds to conduct a proper investigation and to obtain

expert assistance. Crawford II, 867 So. 2d at 208. He also claimed that trial counsel had

failed to ensure that a proper investigation took place, and he argued that “the insanity

defense was ineffectively investigated and presented.” Id. As to the sentencing phase,

Crawford alleged that his trial counsel had failed “to present and investigate significant

mitigation evidence.” Id. at 217.

¶35.   This Court denied his petition after concluding that Crawford had not shown that trial

counsel was deficient or that any prejudice had resulted. Id. at 219. These arguments, which



                                              16
were raised and dismissed in Crawford II, are exactly what Crawford argues before us today.

Thus, Crawford’s claim that trial counsel failed to obtain a complete psychological

evaluation is barred by res judicata. Miss. Code Ann. § 99-39-21 (3) (Rev. 2015). However,

Crawford argues that this claim is not barred, since his first PCR failed to develop this

evidence, and, as a result, this is Crawford’s first opportunity to have a court consider his

neurological problems.

¶36.   Procedural bar notwithstanding, we will review Crawford’s claim that he received

constitutionally ineffective assistance because trial counsel failed to investigate Crawford’s

organic brain damage. An ineffectiveness challenge based on counsel’s failure to investigate

must focus on whether the decision to forego certain investigation was reasonable. Doss, 19
So. 3d at 695. We have stated that “psychiatric and psychological evidence is crucial to the

defense of a capital murder case.” State v. Tokman, 564 So. 2d 1339, 1343 (Miss. 1990)

(citing Ake v. Oklahoma, 470 U.S. 68, 80, 105 S. Ct. 1087, 84 L. Ed. 2d 53 (1985)). “[T]here

is a critical interrelation between expert psychiatric assistance and minimally effective

representation.” Tokman, 564 So. 2d at 1343 (citing Beavers v. Balkcom, 636 F.2d 114,

116 (5th Cir. 1981); Wilson v. Butler, 813 F.2d 664, 672 (5th Cir. 1987); Greer v. Beto, 379
F.2d 923, 925 (5th Cir. 1967); Gray v. Lucas, 677 F.2d 1086, 1095 (5th Cir. 1982)). Further,

though this Court gives deference to counsel’s strategic decisions, we have found that “it was

unreasonable for counsel not to pursue psychological evidence” when the investigation fails

“to follow through on the chosen strategy.” Tokman, 564 So. 2d at 1344 (citing

Leatherwood v. State, 473 So. 2d 964 (Miss. 1985)).



                                             17
¶37.   Crawford now has presented affidavits which he claims show trial counsel failed to

investigate organic brain damage. One affidavit, dated twenty years ago, is from Dr. Mark

Webb who evaluated Crawford and testified for the defense in Crawford’s trial, stating that

he had informed trial counsel that a full examination would not be complete until a

neuropsychological evaluation was conducted on Crawford.5

¶38.   Dr. Webb’s affidavit states that, before trial, he had stated that “Crawford had a

history of head injuries and seizures as well as a history of substance abuse.” Dr. Webb had

stated that “[a]ll of these things can cause organic brain damage” and that “the presence of

brain damage would act as significant mitigating evidence in and of itself since symptoms

of organic impairment include perceptual disturbance (misinterpretations, hallucinations),

disorientation, personality change, and decreased control over sexual, aggressive, and

acquisitive impulses.” He also noted that “certain types of brain damage decrease one’s

ability to control impulses . . . .”

¶39.   Dr. Webb concluded that Crawford should “undergo a neuropsychological battery to

determine the existence and extent of any brain dysfunction” and that “until such is done, it

cannot be said that Mr. Crawford has had a complete psychological workup.” And Dr.




       5
          We note that this affidavit is dated March 24, 1994, one month before Crawford’s
trial concluded on April 23, 1994. We are given no context as to what prompted Dr. Webb
to produce this affidavit or when he informed trial counsel of this fact. It is interesting that
this affidavit has been missing for twenty years during the litigation of this case, as it has not
been submitted once in state court or federal habeas proceedings. Further, this affidavit
cannot under any circumstance be said to be newly discovered evidence, as Crawford has
not shown that it was not available to him at the time of the appeal of this case. See Miss.
Code Ann. § 99-39-5(2)(a)(i) (Rev. 2015); Miss. Code Ann. § 99-39-27(9) (Rev. 2015).

                                               18
Webb’s affidavit stated that he had informed Crawford’s counsel before trial that Crawford

needed this testing. But the testing was never done.

¶40.   Crawford’s trial attorneys also stated that they had failed to obtain a complete

psychological evaluation in preparation for trial. James Pannell, Crawford’s lead trial

counsel, in an affidavit from 2014, stated that:

       Although I used an insanity defense in all three of Mr. Crawford’s trials, I did
       not retain a mental health expert to conduct a forensic evaluation of Mr.
       Crawford. Instead, I relied on the Parchman psychiatrist, Dr. Stanley Russell,
       who treated Mr. Crawford during his period of incarceration prior to the
       capital murder trial, and Dr. Mark Webb, a psychiatrist retained by Mr.
       Crawford’s sister. They gave conflicting assessments and diagnosis of Mr.
       Crawford . . . . I believe the inadequacies of their evaluations arose because we
       did not have resources to conduct a thorough and reliable investigation of Mr.
       Crawford’s background.

¶41.   Pannell stated that he had “recently been made aware of the neurological and

psychiatric examinations done earlier this year.” But he made no mention of Dr. Webb’s

claim that Dr. Webb had informed him before trial that Crawford needed a neurological

examination.

¶42.   Likewise, David Bell, Pannell’s co-counsel, in an affidavit from 2013, stated:

       [W]e did not use the services of a mitigation investigator for this case. We did
       not file a motion requesting funds to hire a mitigation investigator. Given Mr.
       Crawford’s history of mental health problems, I believe that a detailed and
       thorough mitigation investigation was critical to adequately prepare for the
       penalty phase of Crawford’s trial.

       ...

       [W]e also did not seek funds for or hire a mental health expert or
       neuropsychologist to evaluate and test Mr. Crawford. I believe this testing and
       evaluation were necessary, given Mr. Crawford’s history, for the defense to
       adequately prepare for and present the penalty phase of the trial.

                                              19
¶43.   In light of these affidavits, Crawford argues we must conclude that he has made a

substantial showing that his trial counsel provided objectively unreasonable representation

by failing to follow through with an investigation into known evidence necessary to present

their chosen trial strategy.

¶44.   We disagree. The facts concerning Crawford’s mental and psychological evaluation

show that trial counsel subjected Crawford to extensive expert testing. At least five experts

evaluated Crawford before trial. Crawford presented his insanity defense through the

testimony of his treating physician Dr. Russell, a psychiatrist with the Mississippi

Department of Corrections. Crawford I, 716 So. 2d at 1028. Dr. Russell also had seen

Crawford three times a week for ten months before trial. Dr. Russell testified that Crawford

was insane under M’Naghten. He further testified that Crawford suffered from depression

and periods of memory lapse, that he had diagnosed Crawford as a psychogenic amnesiac,

and stated that Crawford had been diagnosed with bipolar disorder. Id. at 1036.

¶45.   Dr. Russell had consulted at least two other experts–one with the Forensic Unit at the

State Hospital and another who was the Director of the Dissociative Disorders Program at

Queens Hospital in New York–who agreed with Dr. Russell’s conclusions that Crawford had

suffered from psychogenic amnesia. Dr. Webb had testified about Crawford’s head injuries

at the sentencing phase, and he also had testified that he believed Crawford suffered from

bipolar disorder and lacked criminal responsibility at the time of the trial. Crawford, 2012
WL 3777024.6 Dr. Lemly Hutt also had been retained by the defense. Two more experts, Drs.

       6
      Defense counsel also called the following witnesses to testify in mitigation: Marion
Ray Crawford, father; Dewey Crawford, grandfather; Chlois Crawford, grandmother;

                                             20
Lott and McMichael, who had evaluated Crawford many times, testified for the State. They

concluded that Crawford was competent and not legally insane and that Crawford had

malingered his memory deficits. Crawford I, 716 So. 2d at 1037, 1052. All of this weighs

against any conclusion that trial counsel did not conduct a sufficient investigation before

trial. It is clear trial counsel made a concerted effort to obtain mental-health information

about Crawford and presented that information at trial.

¶46.   Even if Crawford had made a substantial showing of constitutionally deficient

representation, we must determine whether Crawford also has made a substantial showing

that he suffered prejudice. To prevail, Crawford must show that “there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would

have been different.” Strickland, 466 U.S. at 694. This showing requires less than a

preponderance of the evidence because “[t]he result of a proceeding can be rendered

unreliable, and hence the proceeding itself unfair, even if the errors of counsel cannot be

shown by a preponderance of the evidence to have determined the outcome.” Id. at 693–94

(emphasis added).

¶47.   But Crawford has not made a substantial showing of prejudice on this claim, even

with the new experts he has obtained. Only very recently did his current successive PCR

counsel subject Crawford to testing from Dr. Siddartha Nadkarni, Dr. Donna Schwartz-

Watts, and Dr. Tora Brawley, who submitted their expert reports with detailed findings.


Johnny Rush Smith, mother; John Lee Montgomery, grandfather; Martha Montgomery,
grandmother; Martha Crawford, stepmother; Clint Crawford, half-brother; and Rebecca
Crawford, sister. Crawford v. Epps, 2008 WL 4419347, **48-50 (N.D. Miss. Sept. 25,
2008).

                                             21
Presumably, this is the new psychological-evaluation evidence that Crawford claims his first

PCR counsel and trial counsel failed to investigate.

¶48.   But there are procedural problems with these new expert submissions. Only Dr.

Brawley’s submission is attested by an affidavit. Neither Dr. Nadkarni’s nor Dr. Schwartz-

Watts’s reports are attested by sworn affidavits. Our statutes are clear that “[a]ffidavits of the

witnesses who will testify and copies of documents or records that will be offered shall be

attached to the motion.” Miss. Code Ann. § 99-39-9(1)(e) (Rev. 2015). Thus, Dr. Nadkarni’s

and Dr. Schwartz-Watts’s reports should not be given any consideration.

¶49.   Notwithstanding the lack of authenticity, the new reports do not show that trial

counsel’s failure to investigate this particular information prejudiced Crawford’s defense.

Dr. Nadkarni reviewed many medical files and other affidavits–only recently obtained–from

family members. What brings this report into question is that Dr. Nadkarni apparently

accepted everything that Crawford told him as true. In his report, Dr. Nadkarni rejected the

findings that Crawford was malingering his memory and psychological problems. Yet we

do not see where Dr. Nadkarni administered any test for malingering.7 This is critical

because, as both the district court and Fifth Circuit noted in federal habeas proceedings,

earlier testing showed that Crawford was malingering his memory defects. Drs. Lott and

McMichael consistently found in their evaluations that Crawford was malingering his

memory defects. Crawford, 531 Fed. App’x at 520. Drs. Lott and McMichael also reviewed

       7
         The ineffective-assistance-of-counsel opinion by the federal district court discusses
the fact that Crawford’s self-reported statements regarding his mental condition were not
credible. Crawford v. Epps, 2008 WL 4419347, **48-50, vacated in part by Crawford v.
Epps, 353 Fed. App’x 977 (5th Cir. 2009).

                                               22
FBI interviews conducted with Crawford as well as his mental-health records. Id. The

records consistently showed that Crawford had malingered symptoms “of psychogenic

amnesia, and [that] he had a history of feigning mental health problems . . . .” Id.; see also

Crawford v. Epps, 2012 WL 3777024, **1, 2, 10 (N.D. Miss. Aug. 29, 2012); Crawford

I, 716 So. 2d at 1037.

¶50.   As to Crawford’s “traumatic brain injury,” Dr. Nadkarni notes that “Charles has had

literally countless head injuries.” Yet not one of these supposed injuries was documented

by medical records. Additionally, there was testimony from several family members and

friends at trial, but no proof of these head injuries was presented.

¶51.   Crawford had argued in federal habeas proceedings that his trial counsel had failed

to present certain mitigating evidence, because trial counsel never had revealed to the jury

that he might have organic brain damage resulting from an accident as a teenager. Crawford,

WL 4419347, at *47. The district court rejected this claim, finding that there was no

indication that Crawford suffered from organic brain damage. Id. at *50. In Dr. Hutt’s report

that Crawford submitted, he opined only, without having evaluated Crawford, that his

seizures “could possibly be caused by organic brain damage resulting from a severe head

injury in his late teens, but that an ‘E.E.G.’ test would need to be performed.’” Id. But

Crawford, in fact, had received two CT scans and two EEGs in 1993. All results were

normal except for one EEG, which showed more testing was indicated. Id.

¶52.   As to Crawford’s epileptic seizures, there was never any pretrial diagnosis of

epilepsy, nor were there any discussions of past seizures in the record. Dr. Nadkarni states



                                             23
that Crawford “had no recollection of kidnapping nor killing . . . because these were done

in a state of epileptic confusion or post-ictal confusion and that is why he does not remember

it.” But this finding is contrary to the facts. Crawford completely remembered the

kidnapping, which he documented in detail in his statement to the FBI. Crawford I, 716 So.
2d at 1033-36. He claims only that he did not remember the burglary, the rape, or the murder.

Regarding the alleged epileptic episodes in Dr. Nadkarni’s report, it is worth noting that Dr.

Russell had spent three days a week for ten months before trial examining Crawford. Dr.

Webb also had spent nearly twenty hours examining Crawford. Neither reported Crawford

having epileptic episodes while under their frequent observation. Dr. Nadkarni’s report does

not state that he observed any such episodes either. This adds doubt to Dr. Nadkarni’s recent

findings, as he saw Crawford for only a few hours, nearly twenty years after these events.

Drs. Lott and McMichael also had evaluated Crawford on four different occasions, and

neither noted any such activity.

¶53.   Dr. Nadkarni also concludes that “the psychogenic amnesia diagnosis is the next best

descriptor of the events . . . .” But this also was Dr. Russell’s diagnosis and testimony at trial.

Crawford I, 716 So. 2d 236. So the jury already has heard the “next best descriptor”

argument, and they rejected it.

¶54.   The other expert, Dr. Schwartz-Watts, stated that there were “neurocognitive deficits

from multiple head injuries at the time of the offense.” Again, no proof had been submitted

of any head injuries. Thus, Dr. Schwartz-Watts started off with presumptions that were

completely unsupported in the record. Dr. Schwartz-Watts also talked about Crawford’s



                                                24
seizure activity after the crime, but anything after the offense is not really relevant. She also

stated that Crawford’s testing was not completed at trial, but that is not the question now. The

question now is, what are the results of the testing that Dr. Schwartz-Watts has done now that

would have changed the result at trial? If Dr. Schwartz-Watts’s new testing does not show

anything that would change the result in this case, then her statement that the testing was not

completed before trial makes little difference here.

¶55.   As to Dr. Brawley, whose only report is attested by sworn affidavit, Crawford’s

testing seems fairly normal. Like Dr. Nadkarni, she relied on the presumption of a history of

seizures and head injuries, neither of which has been proven sufficiently.

¶56.   Finally, Crawford has not shown how these additional evaluations would have

changed the result here, especially considering that the jury had the benefit of cumulative

testimony, both at the guilt and the penalty phase, of his mental illness. Further, the

investigation here is in sharp contrast to ineffective representation during the sentencing

phase in other cases. See, e.g., William v. Taylor, 529 U.S. 362, 395-96, 120 S. Ct. 1495, 146
L. Ed. 2d 389 (2000) (finding counsel ineffective for failing to investigate and present

substantial mitigating evidence such as the defendant’s “nightmarish childhood” and records

evidencing he was “borderline mentally retarded.”); Ross v. State, 954 So. 2d 968, 1005-

1006 (Miss. 2007) (finding counsel ineffective for failing to investigate potentially mitigating

factors; “While Ross testified to the death of his family, physical abuse as a child, and his

drinking problems, and his mother testified to the murder of his sister, defense counsel




                                               25
provided no expert evidence about how these events had affected Ross psychologically.”)

(emphasis added).

¶57.   Dr. Russell gave his opinion that Crawford was insane under M’Naghten. He gave

his opinion that Crawford was under extreme duress and under the influence of extreme

mental or emotional disturbance. He reiterated that Crawford suffered from psychogenic

amnesia. Dr. Webb also testified that Crawford had suffered most of his life from manic-

depressive illness and that, at the time of the event, he was under extreme duress. Dr. Webb

further stated that his illness impaired his ability to discriminate criminality. The jury also

heard from the results of Crawford’s many evaluations conducted at various mental-health

facilities. It heard of Crawford’s unstable childhood, the fact that Crawford had suffered

from night terrors, that he had memory lapses, that he had mood swings, headaches, and

possessed a fear of the dark, and that he exhibited the unusual behavior of blacking out all

of the faces of girls and women in magazines and his school annual.

¶58.   We find that Crawford has failed to show that his trial counsel was constitutionally

ineffective. Since this claim lacks merit, Crawford’s first PCR counsel’s failure to investigate

new psychological-evaluation evidence did not prejudice Crawford. Strickland, 466 U.S. at

687, 104 S. Ct. 2052, 80 L. Ed. 674. This claim does not meet an exception to the procedural

bars and should be dismissed.

       III.   Whether Crawford’s right to counsel was violated in 1993 when his
              then-attorney assisted law enforcement, agreed to a mental
              evaluation, and then withdrew from the case.




                                              26
¶59.   Crawford must show that his trial counsel’s performance was deficient and that the

deficiency prejudiced the defense of his case. Strickland, 466 U.S. at 686, 104 S. Ct. at 2064,

80 L. Ed. 2d 674. Only then can he succeed on his claim that his first PCR counsel’s alleged

deficient performance resulted in prejudice.

¶60.   Although prior counsel had raised Sixth Amendment arguments on direct appeal and

the first post-conviction proceedings, Crawford argues that this claim is not procedurally

barred. Crawford argues that, because his first PCR counsel was ineffective for failing to

investigate and present this issue to the Court, this is the first time that counsel has argued

to this Court that Crawford’s Sixth Amendment right to counsel was violated due to Randy

Fortier’s conflict of interest.8

¶61.   At the time of the murder, Randy Fortier was representing Crawford for unrelated

criminal charges. After he received information that his client was a suspect for murder,

Fortier provided assistance to law-enforcement officials in an attempt to prevent Crawford

from committing further crimes. He then moved to withdraw as counsel. In his motion to

withdraw, Fortier stated:

       Movant would show unto the Court that he has searched the depths of his soul,
       and there is no way that he can set aside his prejudiced feelings now existing
       towards the Defendant in order to capably and properly represent the
       Defendant to the best of his ability. The Defendant’s conduct constitutes
       pursuit of an objective which the lawyer considers repugnant and imprudent.

       8
         See, e.g., Crawford II, 867 So. 2d at 204-05 (arguing that Crawford was entitled to
counsel’s assistance before submitting to the court-ordered psychiatric exam); Crawford I,
716 So. 2d at 1037-41 (arguing that confessions must be suppressed because the FBI had
interrogated Charles when it knew he was represented by counsel, had coerced Crawford’s
interrogation by denying him medical treatment, and had used illegally obtained information
to interrogate Crawford).

                                               27
Then, after Fortier filed this motion, he joined a motion by the State to have Crawford

evaluated by the State Hospital at Whitfield to determine his sanity with regard to the capital-

murder charge.

¶62.   Crawford now argues that Fortier had an actual conflict of interest, creating per se

ineffective assistance of counsel. However, this Court rejected this very claim in an out-of-

time appeal of Crawford’s unrelated rape conviction. Crawford, 192 So. 3d. 905.9 The State

had used the results of the same evaluation in that prosecution as well. Because this Court

already has considered and rejected this claim, it is barred by the doctrine of res judicata.

EMC Mortg. Corp. v. Carmichael, 17 So. 3d 1087, 1090 (Miss. 2009).

¶63.   Since this claim lacks merit, Crawford’s first PCR counsel’s failure to investigate and

present this issue to the Court did not prejudice Crawford. Strickland, 466 U.S. at 687, 104
S. Ct. 2052, 80 L. Ed. 674. This claim does not meet an exception to the procedural bars and

should be dismissed.

       IV.    Whether Crawford received ineffective assistance of counsel due to
              trial counsel’s failure to suppress evidence used against him in the
              penalty phase.

¶64.   This issue was decided against Crawford on post-conviction review. See Crawford

II, 867 So. 2d at 211. Further, Crawford raised several claims regarding the validity of his

       9
          This claim also was addressed in Crawford’s federal habeas proceedings. The
district judge reviewed the Sixth Amendment claim and found that there had in fact been a
violation of Crawford’s right to counsel when Fortier signed off on the mental evaluation
while he was in the process of withdrawing from representation of Crawford. But the district
judge found that the error was harmless given that the State offered evidence about
Crawford’s mental state only in rebuttal after Crawford raised his insanity defense. See
Crawford, 2012 WL 3777024, at **14-15. The Fifth Circuit agreed. Crawford, 531 Fed.
App’x at 515.

                                              28
confession on direct appeal. This Court decided these questions on the merits against him.

See Crawford I, 716 So. 2d at 1037-41. However, as with the other claims in his successive

petition, Crawford claims that his first PCR counsel failed adequately to plead and

investigate this claim.

¶65.   Crawford must show that his trial counsel’s performance was deficient and that the

deficiency prejudiced the defense of his case. Strickland, 466 U.S. at 686, 104 S. Ct. 2052,

2064, 80 L. Ed. 2d 674. Only then can he succeed on his claim that his first PCR counsel’s

alleged deficient performance resulted in prejudice.

¶66.   Crawford argues that his trial counsel provided constitutionally ineffective assistance

by failing to move to suppress the testimony that the State’s experts derived from the

evaluation to which Fortier consented. He argues that the evaluation’s results should have

been suppressed because the State’s experts provided inadequate Fifth-Amendment

warnings.

¶67.   Generally, decisions to make or forego certain motions fall within the ambit of trial

strategy and will not constitute ineffective assistance. Cole v. State, 666 So. 2d 767, 777

(Miss. 1995) (citing Murray v. Maggio, 736 F.2d 279 (5th Cir. 1984)). However, counsel

may be deemed ineffective where counsel fails to move to suppress evidence obtained in

violation of the accused’s constitutional rights if the petitioner shows that the motion would

have been meritorious and that prejudice resulted from the evidence’s admission. Davis v.

State, 743 So. 2d 326, 336 (Miss. 1999).




                                             29
¶68.   Crawford relies on the United States Supreme Court’s decision in Estelle v. Smith to

argue that a motion to suppress would have been meritorious. In that case, the Supreme Court

held that a psychiatric evaluation by the State’s experts, used to obtain evidence supporting

a death sentence, implicates the defendant’s Fifth-Amendment right against self-

incrimination. Estelle v. Smith, 451 U.S. 454, 462–69, 101 S. Ct. 1866, 68 L. Ed. 2d 359

(1981). So the defendant must receive Miranda-type warnings prior to the evaluation. Id. at

466–67 (citing Miranda v. Arizona, 384 U.S. 436, 467, 86 S. Ct. 1602, 1624, 16 L. Ed. 2d
694 (1966)). And the warnings must include a specific caution that the defendant’s

statements may be used against him in the capital-sentencing proceeding. Powell v. Texas,

492 U.S. 680, 681, 109 S. Ct. 3146, 106 L. Ed. 2d 551 (1989).

¶69.   Here, Crawford claims his motion to suppress would have been successful because

the State’s experts provided only the ordinary Miranda warnings at the outset of the

evaluation, omitting the specific warning regarding use in a sentencing proceeding. But, even

assuming Crawford received inadequate warnings, his Fifth-Amendment right against self-

incrimination was not violated because Crawford’s decision to assert an insanity defense in

the guilt phase and a mitigation case based on psychological testimony obligated him to

participate in the State’s evaluation and waived his Fifth-Amendment right to that extent.

¶70.   In Estelle, in which the Supreme Court held that the Fifth-Amendment right against

self-incrimination attached to these psychiatric evaluations by the State, the Court

distinguished cases in which the defendant pleaded insanity, stating:

       Nor was the interview analogous to a sanity examination occasioned by a
       defendant’s plea of not guilty by reason of insanity at the time of his offense.

                                             30
       When a defendant asserts the insanity defense and introduces supporting
       psychiatric testimony, his silence may deprive the State of the only effective
       means it has of controverting his proof on an issue that he interjected into the
       case. Accordingly, several Courts of Appeals have held that, under such
       circumstances, a defendant can be required to submit to a sanity examination
       conducted by the prosecution’s psychiatrist.10

¶71.   In fact, the Estelle court conditioned its Fifth-Amendment holding on the defendant’s

decision not to put his mental health at issue, stating “[a] criminal defendant, who neither

initiates a psychiatric evaluation nor attempts to introduce any psychiatric evidence, may not

be compelled to respond to a psychiatrist if his statements can be used against him at a capital

sentencing proceeding.” Estelle, 451 U.S. at 468.

¶72.   Later, in Powell v. Texas, the Supreme Court reiterated this holding:

       Language contained in Smith and in our later decision in Buchanan v.
       Kentucky, provides some support for the Fifth Circuit’s discussion of waiver.
       In Smith we observed that “[w]hen a defendant asserts the insanity defense
       and introduces supporting psychiatric testimony, his silence may deprive the
       State of the only effective means it has of controverting his proof on an issue
       that he has interjected into the case.” And in Buchanan the Court held that if
       a defendant requests a psychiatric examination in order to prove a
       mental-status defense, he waives the right to raise a Fifth Amendment
       challenge to the prosecution’s use of evidence obtained through that
       examination to rebut the defense.




       10
         Estelle, 451 U.S. at 465–66 (citing United States v. Cohen, 530 F.2d 43, 47–48
(5th Cir. 1976), cert. denied, 429 U.S. 855, 97 S. Ct. 149, 50 L. Ed. 2d 130 (1976);
Karstetter v. Cardwell, 526 F.2d 1144, 1145 (9th Cir. 1975); United States v. Bohle, 445
F.2d 54, 66–67 (7th Cir. 1971), overruled by U.S. v. Lawson, 653 F.2d 299, 303 n.12 (7th
Cir. 1981); United States v. Weiser, 428 F.2d 932, 936 (2nd Cir. 1969), cert. denied, 402
U.S. 949, 91 S. Ct. 1606, 29 L. Ed. 2d 119 (1971); United States v. Albright, 388 F.2d 719,
724–725 (4th Cir. 1968); Pope v. United States, 372 F.2d 710, 720–721 (8th Cir. 1967) (en
banc), vacated and remanded on other grounds, 392 U.S. 651, 88 S. Ct. 2145, 20 L. Ed. 2d
1317 (1968)).

                                              31
Powell, 492 U.S. at 684 (quoting Estelle, 451 U.S. at 465 (citing Buchanan v. Kentucky,

483 U.S. 402, 422–23, 107 S. Ct. 2906, 97 L. Ed. 2d 336 (1987)).

¶73.   Here, Crawford argues that his Fifth-Amendment right against self-incrimination was

violated because he received inadequate Fifth-Amendment warnings at the outset of the

State’s evaluation. But Crawford’s counsel—as he says in his petition—“built both phases

of Charles’[s] case around an insanity defense . . . .” Because Crawford presented mental-

health-related defenses in both the guilt and sentencing phases of his trial, he waived his right

to refuse to participate in an evaluation by the State’s experts to develop evidence to rebut

his defenses and obviated the need for Estelle warnings. So a motion to suppress the State’s

experts’ testimony would not have been meritorious, and Crawford’s trial counsel cannot be

deemed ineffective for failing to make that motion.

¶74.   Since this claim lacks merit, Crawford’s first PCR counsel’s failure to investigate and

adequately plead this issue to the Court did not prejudice Crawford. Strickland, 466 U.S. at

687, 104 S. Ct. 2052, 80 L. Ed. 674. This claim does not constitute an exception to the

procedural bars and should be dismissed.

       V.     Whether newly discovered evidence shows that law enforcement
              ignored Crawford’s assertion of his Fifth-Amendment right to
              counsel.

¶75.   Crawford recognizes that the allegation of coercion of his confession was presented

on direct appeal and was decided against him. See Crawford I, 716 So. 2d at 1037-41.11 This

       11
         “The confession was taken in violation of Crawford’s right to an attorney”; “the
evidence shows that the confession was coerced from Crawford by denying him medical
treatment”; “the confession was coerced from Crawford by law enforcement using
information that was obtained in violation of Crawford’s rights and is thus inadmissible as

                                               32
claim also was presented in the original post-conviction petition and was decided against

him. Crawford II, 867 So. 2d at 211 (finding that the issue as to trial counsel’s “failure to

properly move to suppress confessions” was without merit). Thus, this claim is barred by the

doctrine of res judicata. Miss. Code Ann. § 99-39-21(3) (Rev. 2015). Procedural bar

notwithstanding, we will address Crawford’s claim in light of new evidence he claims his

current counsel has discovered.

¶76.   At trial and on direct appeal, Crawford argued that he had requested counsel prior to

an FBI interrogation, but that the agents had failed to honor his request. Crawford, 716 So.
2d at 1037, 1038. He suggested that the circuit court should have excluded his confession.

Id. At that point, the court considered conflicting testimony from Crawford and the agents

as to whether he had asserted his right to counsel. Id.

¶77.   Crawford now argues that new evidence, which the prosecution failed to disclose,

supports his claim. To be considered newly discovered evidence, the alleged newly

discovered evidence must be “of such nature that it would be practically conclusive that had

such been introduced at trial it would have caused a different result in the conviction or

sentence.” See Miss. Code Ann. §§ 99-39-5(2)(a)(i) & 99-39-27(9) (Rev. 2015). Crawford

cites a recording of his forensic interview at Whitfield, containing numerous statements by

Crawford that he had asserted his right to counsel during the FBI interrogation. He argues




fruit of the poisonous tree.” Crawford I, 716 So. 2d at 1037-41.

                                             33
that, either the prosecution committed a Brady violation by failing to disclose this evidence,12

or that his trial counsel was ineffective for failing to obtain this evidence.

¶78.   In Brady, the United States Supreme Court held that “the suppression by the

prosecution of evidence favorable to an accused upon request violates due process where the

evidence is material either to guilt or to punishment, irrespective of the good faith or bad

faith of the prosecution.” Id. at 87. This Court applies a four-part test to determine whether

a Brady violation occurred. King v. State, 656 So. 2d 1168, 1174 (Miss. 1995). To warrant

reversal, the defendant must show “that had the evidence been disclosed to the defense, a

reasonable probability exists that the outcome of the proceedings would have been different.”

Id. Likewise, to show that defense counsel was ineffective for failure to obtain this

information, Crawford must show a reasonable probability that the result of the suppression

hearing would have been different. Strickland, 466 U.S. at 694.

¶79.   Crawford cannot succeed on either claim. During the suppression hearing, the circuit

judge heard Crawford’s testimony that he had asserted his right to counsel. He also heard

conflicting testimony from FBI agents. This new evidence would provide the circuit judge

only additional instances of Crawford claiming that he had asserted his right, leaving him in

the same position of weighing Crawford’s word against that of the agents. This claim is

without merit. Had Crawford raised this claim in his first PCR motion, relief still would have

been denied.




       12
            Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963).

                                              34
¶80.   Thus, Crawford’s first PCR counsel’s failure to adequately plead and investigate this

claim in the original PCR proceedings did not prejudice Crawford. Strickland, 466 U.S. at

687, 104 S. Ct. 2052, 80 L. Ed. 674. This claim does not meet an exception to the procedural

bars and should be dismissed.

       VI.    Crawford’s Pro Se Application

¶81.   Crawford’s pro se Application for Leave to File Successive Petition for

Post-Conviction Relief provides additional argument in support of the claims discussed

above and raises two additional claims. First, Crawford claims that his trial counsel provided

constitutionally ineffective assistance by choosing an insanity defense without investigating

the possibility that the State had relied on falsified evidence. Second, he claims that he was

deprived of a fair trial because the State had relied on falsified evidence. We find that

Crawford has failed to make a substantial showing of evidence in support of these claims,

and we deny his pro se application to proceed.

¶82.   At trial, the State presented evidence that Crawford led authorities to the victim’s

body. Both of Crawford’s claims rest on his belief that law enforcement officers officially

had found the body some time earlier. Crawford reaches this conclusion because a police

search dog located personal effects belonging to the victim before Crawford supposedly led

them to the body. He suggests that a highly trained search dog could not have found the

personal belongings without also finding the body. Crawford also cites an FBI memorandum

which listed the victim as deceased before Crawford was arrested.




                                             35
¶83.   Crawford’s claims must fail for several reasons. First, as discussed above, Crawford’s

counsel had substantial evidence to support an insanity defense. And notwithstanding an

evidentiary basis, counsel’s decision to pursue that defense must fall within the broad latitude

given for trial strategy. Id. at 689. Second, Crawford provides no evidence to support his

belief that the search dog must have found the victim’s body because it found her belongings.

Finally, the FBI memorandum is dated the same day that Crawford led police to the victim’s

body. We cannot determine from the documents presented that the memo predated

Crawford’s arrest.

¶84.   Accordingly, Crawford has failed to make a substantial showing of merit on these two

claims, and we deny his pro se application for leave to proceed.

                                       CONCLUSION

¶85.   Crawford has shown neither first PCR counsel nor trial counsel was deficient under

any of the above issues, nor has he shown prejudice due to any of the alleged errors. Thus,

we deny Crawford’s application.

¶86.   POST-CONVICTION RELIEF DENIED.

      RANDOLPH, P.J., LAMAR, MAXWELL AND BEAM, JJ., CONCUR.
COLEMAN, J., CONCURS IN PART AND IN RESULT WITH SEPARATE
WRITTEN OPINION JOINED IN PART BY DICKINSON, P.J., AND KITCHENS,
J. DICKINSON, P.J., CONCURS IN PART AND DISSENTS IN PART WITH
SEPARATE WRITTEN OPINION JOINED BY KITCHENS AND KING, JJ.

       COLEMAN, JUSTICE, CONCURRING IN PART AND IN RESULT:

¶87.   I am at a loss. Today’s majority opinion, in which I concur in part and in result, holds

that the doctrine of res judicata bars Crawford’s claim of ineffective assistance of trial



                                              36
counsel and his claim of ineffective assistance of post-conviction relief counsel. (Maj. Op.

at ¶¶ 27, 33, 35, 62). The Supreme Court of Mississippi repeatedly and firmly has held that

procedural bars in general, and res judicata specifically, do not apply to post-conviction

claims of violations of fundamental rights. Our treatment of the time-honored procedural

protections of the finality of judgments in criminal cases has reached the point that,

apparently, not even the Supreme Court can apply them consistently – or, as the case may be,

not apply them. Are we, as our cases hold, not to apply procedural bars to possible violations

of fundamental rights? Do we apply them only in some cases? If we are to apply them only

to some cases, then which cases?

¶88.   Leaving aside the majority’s application of res judicata to Crawford’s claim that his

Fifth Amendment protection against self-incrimination has been violated (Maj. Op. at ¶ 75)

– and surely the right against self-incrimination is a fundamental one – no less than four

times the majority writes that the doctrine applies to Crawford’s claims of ineffective

assistance of counsel. (Maj. Op. at ¶¶ 27, 33, 35, 62). The application of the doctrine to the

claims of ineffective assistance of counsel might be understood if effective assistance of

counsel were not a fundamental right, but it is. Scott v. State, 190 So. 2d 875, 876 (Miss.

1966) (“This fundamental right, to have the assistance of counsel for his defense guaranteed

to the defendant by the Sixth and Fourteenth Amendments to the Constitution of the United

States, was not granted the defendant.”).

¶89.   The Court has held – several times – that when a petitioner seeking post-conviction

relief puts a fundamental right at issue, Mississippi courts will not apply various procedural



                                             37
bars that might otherwise foreclose any relief. See, e.g., Rowland v. State, 98 So. 3d 1032,

1036 (¶ 6) (Miss. 2012) (noting that, as to several fundamental rights, including the

protection against double jeopardy, illegal sentencing, and denial of due process at

sentencing, the procedural bars found in Mississippi’s Uniform Post-Conviction Collateral

Relief Act will not apply) (citing, inter alia, Rowland v. State, 42 So. 3d 503, 508 (Miss.

2010); Ivy v. State, 731 So. 2d 601, 603 (Miss. 1999); Kennedy v. State, 732 So. 2d 184,

186-87 (Miss. 1999); Grubb v. State, 584 So. 2d 786, 789 (Miss. 1991); Smith v. State, 477
So. 2d 191, 195 (Miss. 1985)).

¶90.   I wholly agree with the majority that, normally, the doctrine of res judicata would

apply to bar the claims to which the majority would apply it. Little v. V & G Welding

Supply, Inc., 704 So. 2d 1336, 1337-1338 (¶ 8) (Miss. 1997) (“Res judicata bars all issues

that might have been (or could have been) raised and decided in the initial suit, plus all issues

that were actually decided in the first cause of action.”) (citing Estate of Anderson v. Deposit

Guaranty Nat’l Bank, 674 So. 2d 1254, 1256 (Miss. 1996)). As I wrote in my dissent in

Smith v. State, 149 So. 3d 1027 (Miss. 2014), the law establishes that res judicata is a

substantive bar, based on the merits of an action, rather than a procedural one. Id. at 1035-

1038 (¶¶ 22-30) (Coleman, J., dissenting). However, currently our application of res judicta

and other bars in post-conviction relief matters, procedural or otherwise, is not normal. My

position in Smith was a dissent, and five justices joined the majority. If the Court is to apply

the law it has announced in Smith consistently, then res judicata cannot bar Crawford’s

claims of ineffective assistance of counsel.



                                               38
¶91.   In Smith, the defendant, Donald Keith Smith, pleaded guilty to kidnapping, armed

carjacking, and felony fleeing. Smith, 149 So. 3d at 1030 (¶ 3). However, before he pleaded

guilty, the trial court entered an order of continuance directing that the defendant would

undergo a psychiatric evaluation before trial. Id. at 1029-1030 (¶ 2). The trial court,

however, failed to hold a competency hearing before accepting Smith’s guilty plea, as

mandated by Uniform Rule of Circuit and County Court Practice 9.06. Id. at 1030 (¶ 3). At

issue in Smith was whether Smith should be allowed to proceed in the trial court on a

petition for post-conviction relief on the grounds of the trial court’s failure to hold a

competency hearing. Id. at 1032-1033 (¶ 14).

¶92.   The petition at issue in Smith was Smith’s second petition for post-conviction relief.

Smith, 149 So. 3d at 1030 (¶ 4). The Smith Court held that the right not to be convicted

while incompetent was a fundamental right and, therefore, not subject to the procedural bars.

Id. at 1031 (¶ 8). In holding the right to be fundamental, the Smith Court quoted Drope v.

Missouri, 420 U.S. 162 (1975), wherein the Supreme Court of the United States wrote, “the

prohibition [against trying or convicting an incompetent defendant] is fundamental to an

adversary system of justice.” Drope, 420 U.S. at 172.

¶93.   As noted above, the Scott Court labeled the right to competent counsel a fundamental

one. Claims involving rights deemed to be fundamental are not subject to the procedural

bars, including res judicata, pursuant to Smith, as well as, inter alia, Rowland v. State, 98
So. 3d 1032, 1036 (¶ 6) (Miss. 2012) (noting that, as to several fundamental rights, including

the protections against double jeopardy, illegal sentencing, and denial of due process at



                                             39
sentencing, the procedural bars found in Mississippi’s Uniform Post-Conviction Collateral

Relief Act will not apply) (citing, inter alia, Rowland v. State, 42 So. 3d 503, 508 (Miss.

2010); Ivy v. State, 731 So. 2d 601, 603 (Miss. 1999); Kennedy v. State, 732 So. 2d 184,

186-87 (Miss. 1999); Grubb v. State, 584 So. 2d 786, 789 (Miss. 1991); Smith v. State, 477
So. 2d 191, 195 (Miss. 1985)). Although I disagreed with Smith, unless it is overruled, it and

the myriad other cases that also hold that claims of violations of fundamental rights will not

be subject to the procedural bars should be applied consistently.

¶94.   Sadly, our application of the fundamental-rights exception has been anything but

consistent. Certainly, we have applied it to allow petitioners to proceed despite presenting

claims that otherwise would have been barred. See, inter alia, Chapman v. State, 167 So.
3d 1170 (Miss. 2015); Sims v. State, 134 So. 3d 300, 302-303 (¶ 6) (Miss. 2014). On the

other hand, there have been cases where we have ruled that claims of violations of

fundamental rights were procedurally barred. In Moffett v. State, 156 So. 3d 835 (Miss.

2014), the Court held that the petitioner’s claim of ineffective assistance of counsel was

barred by res judicata. Id. at 866 (¶ 84). In Rice v. State, 134 So. 3d 292 (Miss. 2014), we

held that a petitioner’s claim of a biased trial judge was procedurally barred due to the failure

of the petitioner to file a motion to recuse at trial.13 Id. at 299 (¶ 6). In a published order in

       13
         See, e.g., Withrow v. Larkin, 421 U.S. 35, 47 (1975) (not only is biased
decisionmaker constitutionally unacceptable, but legal system tries to prevent even
probability of unfairness); Tumey v. Ohio, 273 U.S. 510, 523 (1927) (criminal defendant
denied due process if judge has “direct, personal, substantial, pecuniary interest” in reaching
conclusion against him); Anderson v. Warden, 696 F.2d 296, 299 (4th Cir.1982), cert.
denied, 462 U.S. 1111 (1983) (en banc) (defendant’s Fourteenth Amendment due-process
right to fair trial “minimally means a fair and impartial judge and jury”); United States v.
Cassiagnol, 420 F.2d 868, 878 (4th Cir.), cert. denied, 397 U.S. 1044 (1970) (one of the

                                               40
Bell v. State, 123 So. 3d 924 (Miss. 2013), the Court in the same paragraph found both that

the petitioner’s claims were excepted from the procedural bars under Rowland and ruled his

claims were barred by res judicata. Bell, 123 So. 3d at 925. In Jones v. State, 119 So. 3d
323 (Miss. 2013), we affirmed the Court of Appeals’ holding that the petitioner’s claim that

he lacked the mental competency to plead guilty was time-barred and barred by res judicata.

Id. at 326 (¶¶ 7, 9).

¶95.   All of the above-cited examples of the Court applying the procedural bars to a claim

that a fundamental right has been violated predate Smith, which was handed down on

October 30, 2014, so perhaps one could argue that Smith expanded the list of fundamental

rights beyond that recognized by either Rowland Court. One would be hard-pressed to do

so, given the number of cases, cited above, that predate Smith in which the Court

acknowledged the fundamental-rights exception to the application of the procedural bars, but

it is a possibility. However, a look at the Court’s orders issued on petitions for leave to

proceed in the trial courts reveals that we continue to apply procedural bars to dismiss or

deny claims for post-conviction relief, even if based on claimed violations of fundamental

rights. In Neal v. State, a panel of the Court dismissed as time-barred the petitioner’s claim

that his right to a trial by jury had been violated. Neal v. State, 2016-M-00705 (Miss. June

22, 2016). In Morris v. State, the Court entered an order dismissing as procedurally barred

an application for leave to proceed in the trial court that included allegations of an illegal

sentence and ineffective assistance of counsel. Morris v. State, 2015-M-01817 (Miss. June



fundamental rights of the accused is a fair trial by an impartial tribunal).

                                              41
15, 2016). In Wilson v. State, the Court dismissed as procedurally barred a petitioner’s claim

of a Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963), violation and

a claim of an illegal search and seizure. Wilson v. State, 2016-M-00450 (Miss. May 25,

2016). In Bosarge v. State, the Court dismissed as barred by res judicata and as a successive

writ a claim by the petitioner that he received ineffective assistance of counsel. Bosarge v.

State, 2011-M-01304 (Miss. July 21, 2016). The above list of orders, in which fundamental-

rights claims were dismissed or denied as procedurally barred, was compiled by surveying

orders handed down by the Court in May and June of 2016 alone.

¶96.   As shown above, the Court has continued to dismiss or deny as procedurally barred

claims of fundamental-rights violations after Smith. Based on my review of our dispositions

of such claims, I cannot escape the impression that, at best, our application of the procedural

bars to claims of fundamental-rights violations is inconsistent. At worst, it is random. Smith

establishes that res judicata and the other procedural bars cannot apply to fundamental-rights

claims, such as the claims of ineffective assistance of counsel made by Crawford. To the

extent that the majority employs res judicata to bar Crawford’s claims, I dissent. However,

as the conduct that lies at the heart of Crawford’s ineffective assistance of counsel claim –

the failure of PCR counsel to investigate – appears to have been caused not by counsel but

by court orders, I concur in the result.

       DICKINSON, P.J., AND KITCHENS, J., JOIN THIS OPINION IN PART.

     DICKINSON, PRESIDING JUSTICE, CONCURRING IN PART AND
DISSENTING IN PART:




                                              42
¶97.   One important feature of our criminal justice system not found in many jurisdictions

around the world is our constitutional emphasis on the right to due process of law, a right

that, among other things, theoretically provides criminal defendants—no matter how specious

or unlikely their theories or claims—the opportunity to be heard in their defense.

¶98.   In death-penalty cases, like this one, this Court, through its precedent, claims that our

standard of review “‘is one of ‘heightened scrutiny’ under which all bona fide doubts are

resolved in favor of the accused.”14 In truth, in many cases, the State appears to receive the

benefit of every doubt, and the Court appears to value procedural nicety over constitutionally

protected rights. This case is just such a case.

¶99.   Charles Crawford’s attorney made a strategic decision to base his capital-murder

defense on Crawford’s mental health. In the guilt phase, he presented an insanity defense.

In the mitigation phase, he attempted to show that Crawford’s mental health rendered him

less culpable and not deserving of death. We cannot—and I do not—now question that

strategy. But, when counsel chose that defense strategy, he assumed the duty to employ it

with constitutionally mandated effectiveness. Indeed, he had an obligation to support that

defense with an appropriate investigation—and in this case, there was none. Before trial, an

expert witness informed him further testing was necessary to adequately convey Crawford’s

mental health to the jury. He made no attempt to obtain that testing.




       14
         Grayson v. State, 118 So. 3d 118, 125 (Miss. 2013) (quoting Chamberlin v. State,
55 So. 3d 1046, 1049–50 (Miss. 2010) (quoting Flowers v. State, 773 So. 2d 309, 317
(Miss. 2000))) (emphasis added).

                                              43
¶100. So Crawford now claims his trial counsel’s failure to investigate and obtain the testing

amounted to constitutionally ineffective representation. I pause here to emphasize that the

matter before us today is not whether Crawford’s counsel was or was not ineffective. The

only matter before us is whether Crawford should be heard on the matter.

¶101. The majority, without providing him an in-court opportunity to be heard, denies his

claim out of hand. Why? Because, in the majority’s eyes (not the factfinder’s eyes, mind

you), any expert testimony—no matter how lacking, and no matter how unprepared because

of the lack of necessary testing—was enough expert testimony.

¶102. We are not left to guess whether Crawford, should he be given the opportunity, has

evidence to present to the factfinder. He now has obtained the testing his trial counsel knew

was necessary but failed to pursue. Crawford presents us detailed expert opinions that would

strongly have supported his defense. His burden before this Court—at least according to the

standard of review our opinions claim we observe—is slight. To get a hearing, a petitioner

“‘must allege . . . with specificity and detail’ that his counsel’s performance was defective

and that the deficient performance prejudiced the defense,”15 and the standard by which we

review capital cases, including petitions for post-conviction relief “‘is one of ‘heightened

scrutiny’ under which all bona fide doubts are resolved in favor of the accused.”16




       15
         Hymes v. State, 703 So. 2d 258, 261 (Miss. 1997) (quoting Brooks v. State, 573
So. 2d 1350, 1353 (Miss. 1990)).
       16
        Grayson, 118 So. 3d at 125 (quoting Chamberlin, 55 So. 3d at 1049–50 (quoting
Flowers, 773 So. 2d at 317)).

                                             44
¶103. At a minimum, Crawford has made the substantial showing necessary to obtain an in-

court opportunity so that testimony may be heard and weighed by a factfinder with the well-

recognized need to observe witness testimony firsthand. But rather than provide him a

hearing, the majority prefers to serve as quasi-factfinders, without a hearing, and to deny his

claim outright.

                                          ANALYSIS

¶104. This Court rightly has recognized that a petitioner under sentence of death possesses

the right to effective representation in post-conviction proceedings.17 Post-conviction

counsel’s deficient performance cannot preclude the petitioner’s opportunity to file

meritorious claims for relief.18 If a petitioner provides us a reasonable basis to believe that

a circuit judge could find the necessary elements to show that his first post-conviction

counsel provided objectively unreasonable representation, we should grant leave to proceed

with a successive petition.19

¶105. Here, Crawford has presented sufficient information to conclude that his first post-

conviction counsel provided objectively unreasonable representation. In Grayson v. State,

in which this Court recognized the right to effective post-conviction counsel in death-penalty

cases, Justice Lamar, writing for the majority, detailed the errors which constituted counsel’s

deficient performance. The majority stated:


       17
        Grayson, 118 So. 3d at 126 (citing Jackson v. State, 732 So. 2d 187, 191 (Miss.
1999); Chamberlin, 55 So. 3d at 1049).
       18
            Grayson, 118 So. 3d at 128.
       19
            Id. at 127–29.

                                              45
       Ryan described how the MOCPCC [Mississippi Office of Capital Post-
       Conviction Counsel] was understaffed, underfunded and overworked. . . . He
       stated that minimal, if any, investigation, research, and evaluation were
       conducted prior to filing the PCR petitions. Ryan stated that, as of January
       2003—about one month before Grayson’s PCR petition was due—he was the
       only attorney employed by the MOCPCC and had done nothing in Grayson’s
       case.
       ...

       These affidavits reveal that minimal investigation into Grayson’s PCR claims
       was conducted a few days before the PCR motion was due. The only
       investigation conducted prior to filing the petition were a few phone calls to
       jurors who would not discuss the case, one request for records—which were
       not received—and brief interviews with and affidavits from four of Grayson’s
       family members. The MOCPCC did not conduct any independent discovery
       or investigation and did not seek expert assistance. Counsel for Grayson did
       not obtain the files from the prosecutor, from law enforcement, or from the
       State’s experts, even though counsel was entitled to these files pursuant to
       Rule 22(c)(4)(ii) of the Mississippi Rules of Appellate Procedure. Trial
       counsel was never interviewed. Even though the Court allowed sixty additional
       days to file a supplemental PCR, no additional investigation was conducted.
       This Court found the issues raised in the PCR pleadings were “virtually
       identical” to those asserted on direct appeal. This Court noted the lack of
       evidentiary support for many of the claims.20

¶106. Here, Crawford provides a strikingly similar history to support his claim of deficient

performance by prior post-conviction counsel. Thomas C. Levidiotis was appointed by the

Circuit Court of Tippah County to represent Crawford in the preparation of his first petition

for post-conviction relief. Levidiotis, who ultimately withdrew after a dispute as to

compensation, filed Crawford’s initial petition. He has now provided an affidavit, explaining

that he lacked adequate time and funds to investigate Crawford’s claims and prepare his

petition.




       20
            Id. at 127–28 (internal citations omitted).

                                               46
¶107. Levidiotis admits that he “was unable to conduct any mitigation investigation for Mr.

Crawford’s post-conviction petition,” and he states:

       I knew that I would need to identify additional mental health experts to
       evaluate Mr. Crawford, and intended to rely on Gary Mooers to make this
       determination. I also needed to develop a comprehensive psychosocial history
       of Mr. Crawford, and intended to have Gary Mooers do the work necessary to
       develop that history. The particular issue I believe was key to developing a
       mitigation case was uncovering Mr. Crawford’s true psychiatric problems and
       his reasons for suppressing memories. However, because the circuit court
       denied my request for expert funds, I was unable to retain Dr. Mooers and
       additional mental health experts to conduct a complete evaluation of Mr.
       Crawford.

¶108. He goes on to state that, because Crawford’s trial experts “did not have access to many

of Mr. Crawford’s health records, and did not prepare a psychosocial history,” that he “had

a particular obligation to take on this mitigation investigation,” but “lacked the expertise,

training, and experience to identify and develop mitigation evidence.”

¶109. After Levidiotis withdrew, the Mississippi Office of Capital Post-Conviction Counsel

acquired Crawford’s case. William Clayton, a staff attorney in that office, worked on

Crawford’s petition. In his affidavit, Clayton explains that:

       [d]ue to severe staffing and resource shortages, the office was drowning in
       work when I started to work there. . . . I had to manage an excessive caseload
       with very limited resources and virtually no professional litigation support,
       including the use of experts. . . . Our office needed to do an investigation and
       supplement the PCR to ensure that all of Mr. Crawford’s post-conviction
       claims were developed and properly plead[ed]. Although the MOCPCC had
       Mr. Crawford’s case for several months prior to my arrival, it did not appear
       that any significant work had been done on the case by the time I started to
       work on it . . . a crushing caseload, staff turnover, time limitations, and
       inadequate investigative and expert resources prevented me from conducting
       an adequate investigation and filing a complete supplement to Mr. Crawford’s
       PCR. I recall that I made one trip to Mr. Crawford’s home town to meet with
       his father, and I also met with Mr. Crawford on about two occasions. . . . To


                                             47
       the best of my knowledge, the MOCPCC did not attempt to obtain Rule 22
       discovery . . . . the MOCPCC did not conduct any juror interviews. I spoke to
       Mr. Crawford’s father on a few occasions, and our office may have
       interviewed one other family member.

(Emphasis added.)

¶110. No meaningful difference exists between the performance of Grayson’s counsel and

that of Crawford’s first post-conviction counsel. Moreover, this Court’s opinion denying

Crawford’s initial post-conviction petition identifies the pervasive deficient performance

counsel provided.21 One passage from that opinion particularly conveys counsel’s failure to

investigate.

       However, Crawford has failed to even allege any information outside of the
       knowledge of counsel, much less provide the necessary affidavits of such.
       With such a glaring lack of evidence by which to determine if Crawford was
       prejudiced, there is no need to even examine the reasonableness of counsels’
       investigation.

       The lack of new evidence also impacts Crawford’s claim that counsel was
       ineffective in their presentation of evidence during the penalty phase of trial.

       21
           Crawford v. State, 867 So. 2d 196, 207–10 (Miss. 2003) (“Notwithstanding
Crawford’s failure to cite any authority in support of his argument, we will swiftly deal with
this issue”; “Crawford, however, cites no authority for this proposition”; “Crawford has not
alleged such facts here”; Crawford “has failed to include an affidavit from any expert which
states what exculpatory testimony they would have provided were Crawford able to afford
it”; “he cites no authority for the proposition that any of his counsel’s efforts in these regards
have fallen below any kind of standard”; “Crawford makes a general assertion that ‘counsel
failed to ensure that a proper investigation take place.’ However, he states nothing more and
does not allege what counsel did or failed to do in investigating”; “This would have put
Crawford and counsel for this petition on notice as to the levels of Dilantin that Crawford
may have been on, yet there is no affidavit provided in the petition as to the effects of such
a dosage on Crawford”; “Thus, it is now Crawford’s burden to show facts which would have
changed since the original determination or to provide an affidavit by a doctor who would
have testified as to his incompetency, or perhaps to have simply found how much medication
Crawford was on at the time and provided a medical opinion as to the effects of such a level
of medication. However, he has not done so.”).

                                               48
       Because Crawford is unable to challenge the investigation, we are left with no
       alternative but to treat it as complete and judge counsels’ decisions regarding
       the presentation of evidence as if they had been made according to a complete
       investigation and, thus, give great deference to any claims of trial strategy.22

¶111. The majority concludes that Levidiotis did perform an objectively reasonable

investigation because a three-justice panel of this Court denied his request for expert funds.

This holding is misguided for several reasons.        First, the three-justice panel denied

Levidiotis’s request for funds to hire a mitigation investigator. But, Crawford’s present

contentions deal not with the failure to hire a mitigation investigator, but rather with the

failure to procure the necessary expert testimony related to Crawford’s mental health.

¶112. Second, even if the three-justice panel had denied a request for funds to procure that

expert testimony, the panel’s stated reason for denying the request was that Crawford’s

attorney failed to show the funds were necessary. As will be explained further in the

prejudice analysis, we now know those funds were necessary. Indeed, the failure of

Crawford’s counsel to make that showing before the three-justice panel supports a finding

that he provided ineffective representation.

¶113. Third, Levidiotis ultimately withdrew as Crawford’s first post-conviction counsel, and

his representation was then assumed by the Office of Capital Post-Conviction Counsel, which

was created, and funded, to perform this type of investigation in capital-post-conviction

proceedings. But, more importantly, the majority’s circular reasoning overlooks the

requirements of due process. The majority first finds Crawford’s application for a hearing

is procedurally barred because his first post-conviction counsel did not perform an

       22
            Id. at 218 (emphasis added).

                                               49
objectively unreasonable investigation. To support this finding, the majority points out that

counsel’s investigation was not unreasonable because this Court denied him the funds

necessary to prepare that application, so there really was nothing he could do. And

Crawford’s claims lacked merit because his counsel failed to support the application with the

information those funds (which this Court denied) would have procured. The majority

effectively holds that Crawford’s first post-conviction counsel did not deny him adequate

representation—this Court did.

¶114. An ineffectiveness challenge based on counsel’s failure to investigate must focus on

whether counsel’s decision to forego certain investigation was reasonable.23 Where, as here

and in Grayson, counsel fails to investigate information which counsel knows is necessary

adequately to present the petitioner’s claims, the investigation cannot be deemed reasonable.

¶115. So I would find that Crawford’s first post-conviction counsel provided objectively

unreasonable representation. But, as with a claim of ineffective trial counsel, first post-

conviction counsel’s failure also must create prejudice to constitute ineffective assistance.24

To determine whether prejudice exists from first post-conviction counsel’s deficient

performance, this Court considers whether Crawford has made a substantial showing of merit

on his present claims.25 I believe he has done so on one claim.

       Trial Counsel’s Failure to Obtain a Complete Psychological Evaluation


       23
        Doss v. State, 19 So. 3d 690, 695 (Miss. 2009) (quoting Strickland v. Washington,
466 U.S. 668, 690–91, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984)).
       24
            Grayson, 118 So. 3d at 128–29.
       25
            Id.

                                              50
¶116. Crawford claims that he received constitutionally ineffective assistance because trial

counsel failed to investigate Crawford’s organic brain damage. Despite the fact that a

defense expert told trial counsel before trial that certain psychological testing could explain

Crawford’s behavior through the existence of organic brain damage, counsel never obtained

that testing or requested funds for such testing from the circuit court. Then, counsel

attempted to present an insanity defense and mitigation case based on Crawford’s mental

health, without ever subjecting Crawford to necessary psychological testing.

¶117. An ineffectiveness challenge based on counsel’s failure to investigate must focus on

whether the decision to forego certain investigation was reasonable.26 We have stated that

“psychiatric and psychological evidence is crucial to the defense of a capital murder case”27

and that “there is a critical interrelation between expert psychiatric assistance and minimally

effective representation.”28 Further, though this Court gives deference to counsel’s strategic

decisions, we have found that “it was unreasonable for counsel not to pursue psychological

evidence” when the investigation fails “to follow through on the chosen strategy.”29




       26
            Doss, 19 So. 3d at 695 (quoting Strickland, 466 U.S. at 690–91).
       27
        State v. Tokman, 564 So. 2d 1339, 1343 (Miss. 1990) (citing Ake v. Oklahoma,
470 U.S. 68, 80, 105 S. Ct. 1087, 84 L. Ed. 2d 53 (1985)).
       28
        Tokman, 564 So. 2d at 1343 (citing Beavers v. Balkcom, 636 F.2d 114, 116 (5th
Cir. 1981); Wilson v. Butler, 813 F.2d 664, 672 (5th Cir. 1987); Greer v. Beto, 379 F.2d
923, 925 (5th Cir. 1967); Gray v. Lucas, 677 F.2d 1086, 1095 (5th Cir. 1982)).
       29
            Tokman, 564 So. 2d at 1344 (citing Leatherwood v. State, 473 So. 2d 964 (Miss.
1985)).

                                              51
¶118. Crawford’s counsel strategically decided to present an insanity defense and to raise

similar claims during the penalty phase. This strategy hinged on Crawford’s mental health

and, as counsel’s chosen strategy, required counsel to follow through with a reasonable

investigation to support that strategy.

¶119. Now affidavits show counsel failed to do so. Dr. Mark Webb evaluated Crawford and

testified for the defense in Crawford’s trial. Prior to trial, Dr. Webb discovered that

“Crawford had a history of head injuries and seizures as well as a history of substance

abuse.” He knew that “[a]ll of these things can cause organic brain damage” and that “the

presence of brain damage would act as significant mitigating evidence in and of itself since

symptoms of organic impairment include perceptual disturbance (misinterpretations,

hallucinations), disorientation, personality change, and decreased control over sexual,

aggressive, and acquisitive impulses.” He also noted that “certain types of brain damage

decrease one’s ability to control impulses . . . .”

¶120. Dr. Webb concluded that Crawford should “undergo a neuropsychological battery to

determine the existence and extent of any brain dysfunction” and that “until such is done, it

cannot be said that Mr. Crawford has had a complete psychological workup.” And Dr. Webb

informed Crawford’s counsel prior to trial that Crawford needed this testing.

¶121. Crawford’s trial attorneys admit they failed to obtain a complete psychological

evaluation in preparation for trial. James Pannell, Crawford’s lead trial counsel, states that:

       Although I used an insanity defense in all three of Mr. Crawford’s trials, I did
       not retain a mental health expert to conduct a forensic evaluation of Mr.
       Crawford. Instead, I relied on the Parchman psychiatrist, Dr. Stanley Russell,
       who treated Mr. Crawford during his period of incarceration prior to the


                                               52
       capital murder trial, and Dr. Mark Webb, a psychiatrist retained by Mr.
       Crawford’s sister. They gave conflicting assessments and diagnosis of Mr.
       Crawford. . . . I believe the inadequacies of their evaluations arose because we
       did not have resources to conduct a thorough and reliable investigation of Mr.
       Crawford’s background.

¶122. Likewise, David Bell, Pannell’s co-counsel, states:

       we did not use the services of a mitigation investigator for this case. We did
       not file a motion requesting funds to hire a mitigation investigator. Given Mr.
       Crawford’s history of mental health problems, I believe that a detailed and
       thorough mitigation investigation was critical to adequately prepare for the
       penalty phase of Crawford’s trial.
       ...

       we also did not seek funds for or hire a mental health expert or
       neuropsychologist to evaluate and test Mr. Crawford. I believe this testing
       and evaluation were necessary, given Mr. Crawford’s history, for the defense
       to adequately prepare for and present the penalty phase of the trial.

¶123. Dr. Webb informed the attorneys prior to trial that a full psychological evaluation was

necessary to present Crawford’s claims adequately. In light of Crawford’s affidavits, I must

conclude that Crawford has made a substantial showing that his trial attorneys provided

objectively unreasonable representation by failing to follow through with an investigation

into known evidence necessary to present their chosen trial strategy.

¶124. But, to prevail in the circuit court, Crawford also would have to show that “there is

a reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.”30 This showing requires less than a preponderance

of the evidence because “[t]he result of a proceeding can be rendered unreliable, and hence

the proceeding itself unfair, even if the errors of counsel cannot be shown by a



       30
            Strickland, 466 U.S. at 694.

                                             53
preponderance of the evidence to have determined the outcome.”31 And to obtain leave to

proceed in the trial court, Crawford need only make a substantial showing that he can meet

that burden.

¶125. Crawford’s current counsel has obtained the testing that Dr. Webb advised trial

counsel to obtain. Drs. Siddartha Nadkarni, Tora Brawley, and Donna Schwartz-Watts have

submitted expert reports, detailing their findings.

¶126. Dr. Nadkarni states:

       Charles Crawford suffers from Severe Brain Injury, Partial Epilepsy, and
       Migraines. His neurological examination is grossly abnormal and reveals
       significant central nervous system injury with evidence of Brain Injury as well.
       ...

       I have no doubt that Charles Crawford was in an Epilepsy related delirium at
       the time the capital murder was committed, resulting from acute seizures and
       persistent post-ictal confusion in what was most probably non-convulsive
       status epileticus. As such, he would have no awareness of his actions, nor
       agency in committing them. He is a severely brain-injured man (corroborated
       both by history and his neurological examination) who was essentially not
       present in any useful sense due to epileptic fits at the time of the crime.32

¶127. Dr. Schwartz-Watts states:

       Mr. Crawford suffers from a neurocognitive disorder due to his history of
       traumatic brain injury and his seizure disorder with behavioral disturbance. He
       has cognitive deficits in his verbal memory, verbal learning, frontal lobe
       function and motor function.
       ...

       Persons with seizure disorder often have amnesia for periods of time after their
       seizures. Seizures with temporal lobe focus can manifest inter-ictal behaviors
       including hypersexuality, hypergraphia, and hyperreligiosity.


       31
            Id. at 693–94 (emphasis added).
       32
            (Emphasis added.)

                                              54
¶128. In Doss v. State, this Court found prejudice in a similar investigatory failure.33 There,

this Court relied on the decision of the United States Supreme Court in Rompilla v. Beard,

where the Court determined that the failure to present evidence of known organic brain

damage prejudiced a defendant’s capital-murder sentencing phase.34 Similar to counsel’s

ineffective assistance in Ross and Rompilla, Crawford’s counsel failed to conduct an

adequate investigation into Crawford’s psychological health, which, if performed, would

have uncovered organic brain damage. That brain damage, according to Crawford’s experts,

significantly impaired or eliminated his ability to control his actions. I believe Crawford has

made a substantial showing that his trial counsel should have investigated and discovered this

evidence and that it likely would have affected the decision of at least one juror considering

Crawford’s insanity defense and mitigation evidence.

¶129. In the evidentiary hearing, Strickland requires Crawford to show only a reasonable

probability—less than a preponderance of the evidence—that the result would have been

different.35 Given that both criminal verdicts and death sentences must be unanimous,

Crawford need only show a reasonable probability that one juror would have changed his or

her mind. And, given that Crawford has obtained more complete, detailed, and nuanced

expert testimony than he had at trial, he must have made the mere substantial showing that

he can meet this burden, which is all he must do at this stage of the litigation.


       33
            Doss, 19 So. 3d at 708.
       34
        Id. (citing Rompilla v. Beard, 545 U.S. 374, 393, 125 S. Ct. 2456, 162 L. Ed. 2d
360 (2005)).
       35
            Strickland, 466 U.S. at 694.

                                              55
¶130. Certainly, the circuit judge, as factfinder in the evidentiary hearing, would examine

the expert testimony Crawford had at trial, and that which he has now obtained, and easily

could conclude that Crawford failed to meet his burden of proof. In that event, this Court

could not reverse unless that conclusion was clearly erroneous.36

¶131. But because Crawford has made a substantial showing of merit on this claim, he

satisfies the Grayson prejudice prong for ineffective assistance of first post-conviction

counsel and is entitled to proceed with his successive petition on this claim, so that the

factfinder may make that call. For this reason, I cannot join the majority decision to deny

Crawford that opportunity.

       KITCHENS AND KING, JJ., JOIN THIS OPINION.




       36
         Rowland v. State, 42 So. 3d 503, 506 (Miss. 2010) (citing Moore v. State, 986 So.
2d 928, 932 (Miss. 2008)).

                                            56